DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

  SIAN OCEAN RESIDENCES CONDOMINIUM ASSOCIATION, INC., a
                 Florida non-profit corporation,
                           Appellant,

                                     v.

   BANK OF NEW YORK, AS TRUSTEE FOR THE CERTIFICATE
 HOLDERS CWALT, INC. ALTERNATIVE LOAN TRUST 2006-OA19,
 MORTGAGE PASS THROUGH CERTIFICATES, SERIES 2006-OA19,
                        Appellee.

                               No. 4D14-4687

                                [May 4, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Thomas M. Lynch, Judge; L.T. Case No. CACE13-20761
(05).

  Ralph C. Ruocco of Glazer & Associates, P.A., Fort Lauderdale, for
appellant.

  Brian K. Hole and Katherine M. Joffe of Holland & Knight LLP, Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed. See Evergrene Partners, Inc. v. Citibank, N.A., 143 So. 3d 954
(Fla. 4th DCA 2014).

CIKLIN, C.J., TAYLOR and MAY, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.